Opinion of the Court
Robert E. Quinn, Chief Judge:
The accused was convicted by general court-martial of larceny and was sentenced to dishonorable discharge, total forfeitures, and confinement for one year. The findings and sentence have been upheld on review. We granted accused’s petition for review limited to the issue of whether a closed session conference with the law officer constituted reversible error.
The facts of this case parallel precisely those involved in United States v. Ferry (No. 1438), 8 CMR 126, decided this date. Assuming that the closed session conference constituted error, it was cured by the subsequent action of the law officer in calling in both counsel and the accused and repeating the previous advice he had given to the court alone. .Defense counsel, when asked for comment, replied that he had none. In Ferry, supra, we held this not to be reversible error.
*330The decision of the board of review is affirmed.
Judge Brosman concurs.